Luke, J.
This suit was against the owner of an automobile, for injuries sustained by the plaintiff by reason of having been struck by the automobile. The evidence of the plaintiff showed, without contradiction, that the automobile, at the time it struck him, was being driven by one who ivas not in the employ of the owner of the automobile, and who was driving it without the knowledge or consent of the owner. Eeld, that the court did not err in granting a nonsuit. Fielder v. Davison, 139 Ga. 509 (77 S. E. 618); Wooley v. Doby, ante, 797.

Judgment affirmed.


Wade, G. J., and George, J., concur.